 1   RICHARD HOYER (SBN 151931)
     rhoyer@hoyerlaw.com
 2   HOYER & HICKS
     4 Embarcadero Ctr. Fl. 14
 3   San Francisco, California 94111-4164
     Telephone: 1(415) 766-3535
 4   Facsimile: 1(415) 276-1738

 5   Attorney for Plaintiff
     RICHARD JOHN
 6
     DONNA M. MELBY (SBN 86417)
 7   donnamelby@paulhastings.com
     PAUL HASTINGS LLP
 8   515 South Flower Street, Twenty-Fifth Floor
     Los Angeles, CA 90071-2228
 9   Telephone: 1(213) 683-6000
     Facsimile: 1(213) 627-0705
10
     Attorneys for Defendants
11   UNITED AIRLINES, INC. and
     CONTINENTAL AIRLINES, INC.
12
     Additional counsel listed on next page.
13

14                                      UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16

17     RICHARD JOHN, an individual,                   CASE NO. 3:15-CV-00475-VC
18                         Plaintiff,                 PROPOSED ORDER ON STIPULATION
                                                      TO DISMISS WITH PREJUDICE
19             vs.
                                                      Courtroom:        4
20     UNITED AIRLINES, INC.;                         Judge:            Hon. Vince Chhabria
       CONTINENTAL AIRLINES, INC.; and                Trial Date:       December 9, 2019
21     DOES 1-10
                                                       Complaint filed:       May 29, 2012
22                         Defendants.                 FAC filed:             July 20, 2012
                                                       SAC filed:             November 30, 2012
23                                                     TAC filed:             May 20, 2013
                                                       Corrected TAC filed:   June 21, 2013
24                                                     4AC filed:             January 3, 2014
                                                       5AC filed:             March 2, 2015
25                                                     Corrected 6AC filed:   June 30, 2015
                                                       7AC filed:             January 10, 2016
26                                                     Corrected 7AC filed:    January 21, 2016
27

28

     Case No. 3:15-CV-00475-VC                                                    PROPOSED ORDER ON
                                                                STIPULATION TO DISMISS WITH PREJUDICE
 1   Additional counsel:

 2   GARY T. LAFAYETTE (SBN 88666)
     glafayette@lkclaw.com
 3   LAFAYETTE & KUMAGAI LLP
     101 Mission Street, Suite 600
 4   San Francisco, CA 94105-1738
     Telephone: 1(415) 357-4600
 5   Facsimile: 1(415) 357-4605

 6   Attorneys for Defendants
     UNITED AIRLINES, INC. and
 7   CONTINENTAL AIRLINES, INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       PROPOSED ORDER ON
     CASE NO. 3:15-CV-00475-VC       STIPULATION TO DISMISS WITH PREJUDICE
 1            Having considered the stipulation of the parties and all pleadings on file and good cause

 2   appearing therefor, IT IS HEREBY ORDERED that the STIPULATION TO DISMISS WITH

 3   PREJUDICE is GRANTED as follows:

 4

 5            X Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and based

 6                upon the stipulation of all parties through their respective counsel of record, the

 7                above-captioned action is hereby DISMISSED IN ITS ENTIRETY, WITH

 8                PREJUDICE, against all Defendants. Plaintiff shall not pursue any appeal,

 9                reconsideration, or modification of judgment or any order entered in this action.

10

11                No party shall make any future application in this matter for counsel fees or costs,

12                statutory or otherwise, for conduct or events occurring only prior to the date of this

13                Stipulation.

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
     Dated: November 14 , 2019                                                                      __
17                                                              HON. VINCE CHHABRIA
                                                                United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                                                       PROPOSED ORDER ON
                                                        -1-
     Case No. 3:15-CV-00475-VC                                       STIPULATION TO DISMISS WITH PREJUDICE
